The Surrogate.
The affidavit which opposes petitioner’s application does not show sufficient cause why that petition should be denied.
A verified statement in the form of an inventory, and ontaining the very matters here averred in respondent’s hhalf, might be deemed a sufficient inventory if acompanied by an appraisal. And such an appraisal *264may be had even without actual inspection of assets. In the decision to the contrary, upon which respondent’s counsel relies (Matter of Robbins, 4 Redf., 144), the late Surrogate seems to have overlooked the case of Butler’s Estate (38 N. Y., 397).
Petition granted.